Citation Nr: 0315752	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 
1997, for the assignment of a 10 percent evaluation for 
arthritis of the left knee.

2.  Entitlement to increased evaluations for the left knee 
disability, rated as 10 percent disabling, effective from 
March 1963, and as 20 percent disabling, effective as of June 
1999, with a separate 10 percent evaluation for arthritis, 
effective from December 4, 1997.

3.  Entitlement to increased evaluations for the right knee 
disability, rated as zero percent disabling, effective from 
March 1963, and as 10 percent disabling, effective as of June 
1999, with a separate 10 percent evaluation for arthritis, 
effective as of June 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1963. 

On July 13, 1983, the veteran submitted a claim for increased 
evaluations for his right and left knee conditions.  A 
February 1984 RO rating decision denied higher ratings for 
the left knee disorder (rated 10 percent) and the right knee 
disorder (rated zero percent).  The veteran submitted a 
notice of disagreement with these determinations in May 1984, 
and the RO sent him a statement of the case in August 1984.  
The veteran perfected his appeal in October 1984 by 
submitting a VA Form 1-9.  The record indicates that the RO 
docketed the appeal, but does not show that the case was 
requested by the Board for consideration of the appeal.  
Hence, this appeal, including the veteran's claim of July 13, 
1983, is still active.

In December 1994, the veteran submitted another claim for 
increased ratings for the right and left knee disorders.  
January 1999 and later RO decisions increased the evaluation 
for the left knee disorder from 10 to 20 percent, effective 
from June 1999, and assigned a separate 10 percent evaluation 
for arthritis of the left knee, effective from December 4, 
1997; and increased the evaluation for the right knee 
disorder from zero to 10 percent, effective from June 1999, 
and assigned a separate evaluation of 10 percent for 
arthritis of the right knee, effective from June 1999.

An April 1997 RO rating decision denied service connection 
for post-traumatic stress disorder.  The veteran appealed 
this determination, and in August 1998 he withdrew the 
appeal.  Hence, this issue is not for appellate 
consideration.  38 C.F.R. § 20.204, 68 Fed Reg. 13235-13236 
(March 19, 2003).

In view of the above, the Board has classified the issues for 
appellate consideration as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  The left knee disability prior to December 4, 1997, was 
manifested primarily by occasional tenderness, a well-healed 
scar, occasional mild limitation of flexion, radiographic 
findings of arthritis, and occasional effusion that produced 
no more than mild functional impairment.

2.  The left knee disability as of December 4, 1997 and prior 
to June 1999, was manifested primarily by occasional 
tenderness, a well-healed scar, occasional mild limitation of 
flexion, radiographic findings of arthritis, and occasional 
swelling that produced no more than mild functional 
impairment; as of June 1999, the left knee disability was 
manifested by similar manifestations plus an occasional 
halting gait that produce occasional moderate functional 
impairment.

3.  The right knee disability prior to June 1999 was 
manifested primarily by occasional radiographic findings of 
arthritis and occasional mild limitation of motion that 
produced no significant functional impairment; as of June 
1999 the right knee disability was manifested by similar 
findings plus an occasional halting gait that produce mild 
functional impairment.




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee, effective prior to December 4, 
1997, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2002).

2.  The criteria for increased evaluations for the left knee 
disability, rated as 10 percent disabling, effective prior to 
June 1999, and as 20 percent disabling, effective from June 
1999, with a separate 10 percent evaluation for arthritis, 
effective from December 4, 1997, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2002).

3.  The criteria for increased evaluations for the right knee 
disability, rated as zero percent disabling, effective prior 
to June 1999, and as 10 percent disabling, effective from 
June 1999, with a separate 10 percent evaluation for 
arthritis, effective from June 1999 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, Codes 5003, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased evaluations for the right and left knee 
disabilities, including an earlier effective date for the 
assignment of a separate 10 percent evaluation for arthritis 
of the left knee, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the right and left knee 
disabilities.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claim.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a May 
2002 statement of the case and a May 2002 supplemental 
statement of the case, the RO notified the veteran of the 
evidence needed to substantiate the claims  Those documents 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1959 to March 
1963.

Service medical records reveal that the veteran underwent 
removal of the medial meniscus of the left knee while 
hospitalized from February to April 1962.  The diagnosis was 
internal derangement of the left knee (tear of the medial 
meniscus).  In May 1962, a cylinder cast was applied on his 
right leg for simple fracture of the distal aspect of the 
right patella.

A May 1963 RO rating decision granted service connection for 
residuals of medial meniscectomy of the left knee, and 
assigned a 10 percent rating, effective from March 1963.  
This rating decision also granted service connection for 
residuals of fracture of the right patella and assigned a 
zero percent evaluation, effective from March 1963.  These 
evaluations remained unchanged until the January 1999 RO 
rating decision.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions, including right 
and left knee problems, from 1983 to 2003.  The more salient 
medical reports related to the claims considered in this 
appeal are discussed below.

The veteran underwent a VA examination in June 1984.  He 
complained of pain about both knees.  On examination of the 
left knee, there was a well-healed surgical scar.  There was 
a complaint of tenderness into the medial joint compartment, 
but there was no palpable abnormal tissue density about the 
area.  There was no tenderness about the parapatellar bursa.  
Quadriceps muscle tone was normal.  Patellar mobility on the 
femoral condyle was normal.  Mobility of the knee joint 
itself tibiofemoral was to full extension and flexion was to 
130 degrees.  There was no palpable abnormality posteriorly 
in the popliteal area.  Stress test revealed no instability 
of the joint.  On examination of the right knee, there was 
general periarticular tenderness.  There was no focal or 
maximum tenderness over the body of the patella or about the 
regional bursa.  Nor was there tenderness posteriorly in the 
popliteal area.  Patellar mobility on the femoral condyle was 
normal.  Mobility of the knee joint itself was to full 
extension, and flexion was to 130 degrees.  There was no 
evidence of ligamentous laxity or joint instability.  There 
was no crepitation.  X-ray evaluation of the left knee 
revealed minimal osteoarthritis.  X-ray evaluation of the 
right knee revealed no abnormality.  The diagnoses were 
findings of residual of a medial arthrotomy of the left knee, 
history of meniscectomy without contour deformity or 
demonstrable loss of knee joint mobility, and X-ray findings 
of minimal osteoarthritis; and history of fractured patella 
of the right knee without regional contour deformity or loss 
of mobility of the patella or knee joint and negative X-rays.

The veteran underwent VA examination in July 1995.  He 
complained of intermittent swelling of the left knee with 
pain that radiated down his left leg.  He ambulated with a 
normal alternating gait.  There was a well-healed surgical 
scar along the medial aspect of the left knee.  He had full 
range of motion of both knees with mild crepitus ranging of 
the right knee, but none on the left.  Quadriceps strength 
was 5/5 with encouragement.  There was mild joint effusion on 
the left.  The knees were both stable with no ligamentous 
instability.  McMurray sign was negative on the left.  He did 
not complain of significant pain with movement of either 
patella.  X-ray evaluation of the left knee revealed mild 
degenerative joint disease.  X-ray evaluation of the right 
knee revealed mild degenerative joint disease.  The diagnoses 
were history of left knee medial meniscectomy status-post 
meniscal injury of the left knee with mild degenerative 
changes of the patella general joints that the examiner 
believed was limiting the veteran to a small degree, and 
history of fracture of the right patella status-post closed 
reduction with mild degenerative changes in the right 
patellofemoral joint that the examiner did not believe was 
functionally limiting.

The veteran testified at a hearing in October 1996.  His 
testimony was to the effect that he had pain in both knees, 
that the right knee had more swelling than the left knee, and 
that the knees gave way.

The veteran underwent a VA evaluation in May 1997.  He 
complained of bilateral knee pains without swelling.  He 
reported no severe lack of strength, no discoloration, and no 
limitation of motion.  Examination of the extremities 
revealed no deformities or limitation of motion.

The veteran underwent a VA medical examination on December 4, 
1997.  He complained of pain of both knees.  He complained of 
occasional swelling and instability of the right knee that 
was aggravated by sitting, walking, and standing.  He 
reportedly took Advil with minimal relief.  His gait was 
slightly antalgic on the left.  There was a well-healed scar 
along the medial aspect of the left knee.  There was minimal 
swelling suprapatellarly of the left leg.  There was positive 
left McMurray's test.  Range of motion of both knees was from 
zero to 130 degrees.  Muscle strength was 5/5 in both legs.  
There was no swelling of the right knee.  There was no joint 
line tenderness of either knee.  X-rays of both knees and a 
MRI (magnetic resonance imaging) scan of the left knee 
revealed mild degenerative changes of the left knee, absence 
of the body of the medial meniscus of the left knee, and 
extensive mucoid degeneration with degenerative tear anterior 
horn lateral meniscus with joint effusion of the left knee.  
The diagnoses were status post left knee meniscectomy with 
arthritic changes, and fracture of the right patella by 
history.

The veteran underwent a VA examination in June 1999.  He 
complained of daily swelling with weight bearing on the left 
knee, that the left leg felt tired, that the left knee felt 
weak, that the left leg tired easily, and that he had 
increased left knee pain with stair climbing.  He reported 
less swelling with the right knee.  He complained of 
tiredness, weakness, and problems climbing stairs because of 
fatigue, lack of endurance, stiffness, and a constricted 
feeling in the right knee.  He had a halting gait.  Range of 
motion of both knees was from 5 to 100 degrees.  The medial 
and lateral collateral ligaments were intact and not painful 
on stressing.  There was no increased heat, joint effusion, 
no swelling, and no joint line tenderness.  Positive 
patellofemoral grating was noted on both side to a moderately 
marked degree.  There was no atrophy of the quadriceps .  X-
rays of the knees revealed degenerative disease with 
narrowing of the medial joint compartments, bilaterally.  The 
left knee appeared somewhat more severe than the right.  The 
diagnosis was arthritis of the right and left knee joints.

The veteran underwent a VA examination in November 2001.  He 
complained of pain and swelling, locking, and giving way of 
the knees.  There was no swelling, no increased heat, and no 
erythema of either knee.  There was full range of motion of 
each knee with crepitus noted, bilaterally, greater on the 
left.  There was no anterior/posterior or valgus instability 
noted in the knees.  Tenderness to palpation was noted on the 
medial aspect of the knee, bilaterally.  There was a well-
healed scar noted on the medial aspect of the left knee.  The 
veteran's gait was within normal limits.  X-rays of the knees 
revealed degenerative changes with significant narrowing of 
the medial joint compartment, bilaterally. The diagnosis was 
severe bilateral medial compartment degenerative joint 
disease.

A VA report shows that X-rays were taken of both knees in May 
2003.  There was no evidence of fracture or dislocation.  
There were minimal degenerative changes in the medial 
compartment on the left side.  There was no effusion seen.  
No abnormal calcific changes were identified.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The claim for an effective date prior to December 4, 1997, 
for the assignment of a 10 percent evaluation for arthritis 
of the left knee, is part of the veteran's claim for an 
increased evaluation for the left knee disability and will be 
considered accordingly.  If the evidence establishes 
entitlement to a higher rating or ratings for the left knee 
disability, higher evaluations may be assigned retroactively 
to July 13, 1983, or one year earlier because an increased 
rating claim received on that date is still active.  The 
effective date of an increased rating claim is the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2002).  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

The report of the veteran's VA examination in June 1984 
reveals that X-ray evaluation of the left knee showed 
arthritis.  At that time, however, range of motion of the 
left knee was normal extension of zero degrees and 
essentially normal flexion of 130 degrees of the left knee.  
There was slight tenderness in the left knee area, but no 
other significant impairment was found.  At the July 1995 VA 
examination, the veteran had mild effusion of the left knee 
with no other significant impairment.  There was normal range 
of motion of the left knee at this examination and at a VA 
evaluation in May 1997.  At his VA examination on December 4, 
1997, limitation of motion of the left knee was from zero to 
130 degrees and there was some swelling about the knee.  The 
evidence, however, does not indicate the presence of any 
significant functional impairment of the left knee until the 
veteran's VA examination in June 1999 that revealed a halting 
gait, limitation of extension to 5 degrees, and limitation of 
flexion to 100 degrees.  At the time of his VA examination in 
November 2001, the veteran had full range of motion of the 
left knee.  While statements and testimony from the veteran 
are to the effect that he has pain and functional impairment 
of the left knee, as well as locking and give way of this 
knee, the objective medical evidence does not corroborate his 
statements as demonstrated by his various VA examinations do 
not indicate the presence of painful motion, fatigability, 
incoordination or weakness of the left knee, including the 
report of the November 2001 that shows normal range of motion 
of the left knee.

After consideration of all the evidence, the Board finds that 
the evidence reveals the left knee disability prior to 
December 4, 1997, was manifested primarily by occasional 
tenderness, a well-healed scar, occasional mild limitation of 
flexion, radiographic findings of arthritis, and occasional 
effusion that produced no more than mild functional 
impairment.  These findings support the assignment of one 
10 percent evaluation for the left knee disorder under 
diagnostic code 5260 with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as required by the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
separate compensable evaluation for arthritis of the left 
knee is not warranted under 5003 prior to December 4, 1997, 
because the mild limitation of flexion of the left knee is 
essentially the basis for the 10 percent rating for the left 
knee disability under diagnostic code 5260.  38 C.F.R. § 4.14 
(2002).

The Board also finds that the evidence reveals the left knee 
disability as of December 4, 1997 and prior to June 1999, was 
manifested primarily by occasional tenderness, a well-healed 
scar, occasional mild limitation of flexion, radiographic 
findings of arthritis, and occasional swelling that produced 
no more than mild functional impairment.  These findings 
support no more than one 10 percent evaluation for the left 
knee disability under diagnostic code 5259 and another 
separate 10 percent evaluation for the left knee arthritis 
under diagnostic code 5003.  Nor does the evidence show left 
knee symptoms to support the assignment of ratings in excess 
of 20 percent for the left knee disability, effective as of 
June 1999, when an altered gait was found at a VA examination 
in that month, and the 10 percent rating for the arthritis of 
the left knee.

With regard to the right knee disability, the evidence prior 
to June 1999 reveals that this disability was manifested 
primarily by occasional radiographic findings of arthritis 
and occasional mild limitation of motion that produced no 
significant functional impairment.  While the veteran's 
statements and testimony are to the effect that he had 
painful motion of the right knee, give way, and other 
symptoms that produced functional impairment, the evidence 
indicates that the right knee disability was essentially 
asymptomatic prior to June 1999.  At the June 1999 VA 
examination, limitation of the right knee was from 5 to 100 
degrees and the veteran had an altered gait.  These findings 
do not support the assignment of ratings in excess of 
10 percent for the right knee under 5257 based on the altered 
gait and the complaints of pain with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as required 
by Deluca, 8 Vet. App. 202, and another separate 10 percent 
evaluation for the right knee arthritis under diagnostic code 
5003.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims for an effective date 
earlier than December 4, 1997, for the assignment of a 
separate 10 percent evaluation for the arthritis of the left 
knee, and ratings in excess of 10 percent for the left knee 
disability, effective prior to June 1999, and 20 percent, 
effective as of June 1999, except for the separate 10 percent 
rating warranted for the arthritis, effective from December 
4, 1997.  The Board finds that the preponderance of the 
evidence is also against the claim for an increased 
(compensable) rating for the right knee disability, effective 
prior to June 1999, and ratings in excess of 10 percent for 
the right knee disability and right knee arthritis, effective 
as of June 1999.  Hence, the claims are denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An effective date earlier than December 4, 1997, for the 
assignment of a separate 10 percent evaluation for arthritis 
of the left knee is denied.

An increased evaluation for the left knee disability, rated 
as 10 percent disabling, effective from March 1963, and as 
20 percent disabling, effective as of June 1999, with a 
separate 10 percent evaluation for arthritis, effective from 
December 4, 1997, is denied.

An increased evaluation for the right knee disability, rated 
as zero percent disabling, effective from March 1963, and as 
10 percent disabling, effective as of June 1999 with a 
separate 10 percent evaluation for arthritis, effective as of 
June 1999, is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

